       Case 4:20-cv-00531-AW-MAF Document 8 Filed 04/09/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

JEFFREY P. DATTO,
      Plaintiff,
v.                                                  Case No. 4:20-cv-531-AW-MAF
THE FLORIDA STATE UNIVERSITY
BOARD OF TRUSTEES AND JOHN
DOES 1-5,
     Defendants.
_______________________________/
                             ORDER OF DISMISSAL

      I have considered the magistrate judge’s March 5, 2021 Report and

Recommendation, ECF No. 7, to which there has been no objection. I agree with the

magistrate judge that the case should be dismissed for several independent reasons.

There has been no timely service. See Rule 4(m). Plaintiff has failed to prosecute the

case, which appears abandoned. And Plaintiff has not complied with a court order.

Any one of these reasons is alone a basis to dismiss without prejudice.

      The Report and Recommendation (ECF No. 7) is adopted and incorporated

into this order. The clerk will enter a judgment that says, “This case is dismissed

without prejudice for (i) failure to effect service, (ii) failure to prosecute and (iii)

failure to comply with a court order.” The clerk will then close the file.




                                           1
Case 4:20-cv-00531-AW-MAF Document 8 Filed 04/09/21 Page 2 of 2




SO ORDERED on April 9, 2021.

                            s/ Allen Winsor
                            United States District Judge




                               2
